Case: 09-40250     Document: 00511085833          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 09-40250
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

EUDOCIO SALAZAR-QUIROZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                             USDC No. 7:08-CR-1384-1


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Eudocio Salazar-
Quiroz has moved for leave to withdraw and has filed a brief and supplemental
letter brief in accordance with Anders v. California, 386 U.S. 738 (1967).
Salazar-Quiroz has not filed a response. He has recently been released from
imprisonment and removed from the United States.
        Our independent review of the record and counsel’s briefs discloses no
nonfrivolous issue for appeal.           Accordingly, counsel’s motion for leave to

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40250   Document: 00511085833 Page: 2     Date Filed: 04/20/2010
                                No. 09-40250

withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED in part as frivolous, see 5 TH C IR. R. 42.2, and
in part as moot, see United States v. Rosenbaum-Alanis, 483 F.3d 381, 383 (5th
Cir. 2007).




                                      2